Citation Nr: 1242772	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for thyroid cancer. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a Board hearing, to be held at the RO, on his May 2010 VA From 9, Appeal to Board of Veterans' Appeals.  In June 2010, he withdrew that request, and informed the RO that he desired a local hearing before a Decision Review Officer.  The requested hearing was held on April 7, 2011.  A copy of the hearing transcript has been associated with the file.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for thyroid cancer as a result of exposure to herbicides while serving in Vietnam.  During his April 2011 hearing, the Veteran stated that he was undergoing treatment for thyroid cancer from Dr. S. Sherman at MD Anderson Cancer Center in Houston, Texas, and Dr. S. Scumpia in Austin, Texas.  The Veteran testified that he had a discussion with Dr. Sherman about the relationship of thyroid cancer to herbicide exposure.

The record does not contain any treatment records from either Dr. Sherman or Dr. Scumpia.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1).

Post-service treatment records from the Austin, Texas VA Outpatient Clinic (OPC) have been obtained.  The most recent records from this facility are dated in July 2009.  Updated treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The Veteran filed a claim for VA vocational rehabilitation benefits in November 2008.  On remand, a search should be undertaken for any available vocational rehabilitation folder.  Id.   

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify all medical care providers who have treated him for thyroid cancer since service.  After securing any necessary release(s), obtain those records, including all available treatment records from Dr. Sherman and Dr. Scumpia.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.   Obtain all available treatment records dating since July 2009 from the VA OPC in Austin, Texas, as well as any other VA facility identified by the Veteran or in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Obtain and associate with the claims folder any vocational rehabilitation file for the Veteran that may exist.  

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


